Citation Nr: 1122943	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for low back strain with mild degenerative joint disease.   

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1972.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which increased the evaluation for the Veteran's service-connected low back strain with mild degenerative joint disease to 20 percent, effective June 5, 2008.   

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected low back strain is characterized by normal spinal curvature, moderate tenderness, antalgic gait, mild degenerative joint disease, no muscle spasm, ankylosis, guarding, or atrophy, and forward flexion to 40 degrees with pain and fatigue and to 45 degrees with no additional limitations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for low back strain with mild degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.17a, Diagnostic Codes 5237, 5242 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a July 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disability, the evidence must show that such disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the July 2008 letter also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with claim on appeal, VA has obtained VA outpatient treatment records from July 2008 to May 2009 and from October 2009 to January 2010, as well as personal statements from the Veteran dated on June 2008 and July 2008.  The Veteran was also provided VA examinations in connection with his claim in August 2008 and May 2010.  The VA examiners noted the Veteran's medical history and recorded pertinent examination findings.  All obtainable evidence identified by the Veteran relative to the claim have been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Decision

In a June 2008 personal statement, the Veteran reported that his service-connected back disability has worsened over the years and constantly hurts him now.  He also "respectfully request[ed] that [his] disability rating be increased."  The Veteran contends that his current evaluation of 20 percent does not accurately reflect his current disorder, thus a higher evaluation is warranted.  

The Veteran was afforded VA spinal examinations for his service-connected back disability in August 2008 and May 2010.  In August 2008, the Veteran reported having constant, dull, and aching pain in his lower back.  The pain flares up at night and is incapacitating, lasting for the whole day and night.  He can walk for only one block and for about 5 to 10 minutes, then severe pain is precipitated by driving and prolonged walking, sitting, and standing activities.  The pain also radiates to the front of his thigh and to the back of his right leg.  He also noted experiencing a numbness sensation that comes and goes over the right front of his thigh.  He is currently prescribed medication for the pain, which the Veteran reported does not help at all.  Although the Veteran reported unsteadiness, he does not use a brace, but rather a cane to prevent any falls.

Following the examination, the VA examiner noted a normal curvature of the spine, no muscle spasm or ankylosis, moderate tenderness over the entire lumbar spine, and an antalgic gait.  Touch and pain sensation was found to be normal over the bilateral lower extremities and there was no evidence of bladder or bowel problems.  The Veteran exhibited forward flexion to 50 degrees, extension to 30 degrees, and a combined range of motion to 135 degrees.  After repetitive testing, the Veteran exhibited forward flexion to 40 degrees with pain and fatigue.  X-ray results of the lumbar spine also revealed normal lumbosacral spine with four lumbar vertebrae representing a normal variant, mild discogenic degenerative joint disease at T10-T11, and a short rib of T12 representing a congenital variant.  The diagnosis was mild degenerative disc disease of T10-T-11 with no radiculopathy.

At the May 2010 VA spinal examination, the Veteran reported constant and severe pain in his low back, described as stretching, muscle pulling, and sharp.  He has severe flare ups of pain that last for about three to seven days and occur every one to two months.  He alleviates such pain with heat and rest.  The Veteran also noted that he continues to have a slight antalgic gait and uses his cane, yet he cannot walk for more than a few yards without pain.

Following the examination, the VA examiner noted the Veteran's history of fatigue, stiffness, weakness, and spasms, as well as evidence of tenderness.  However, there was no objective evidence of ankylosis, weakness, spasms, pain with motion, atrophy, or guarding.  The Veteran exhibited forward flexion to 45 degrees, extension to 20 degrees, and a combined range of motion to 175 degrees with no additional limitations or pain after repetitive movement.  The diagnosis was lumbar spine strain.

Moreover, VA outpatient treatment records from July 2008 to May 2009 and from October 2009 to January 2010 reveal ongoing complaints and treatment for the Veteran's service-connected back disability.  Specifically, in July 2008 records, the Veteran complained of constant pain in his lower back which radiates down his right leg and into his ankle and heel.  He noted that the prescribed medications for his back pain do not help and requested a cane.  A physician also noted that the Veteran walked with a limp.  In January 2009, February 2009, and April 2009 records, the Veteran furthered his complaints of low back pain.  A January 2009 record also reported the Veteran's decreased range of motion for extension and flexion secondary to pain; however, it was not documented to what degrees.  Most recently, an October 2009 record noted the Veteran's history of chronic low back pain since 1968 and an x-ray report showing mild degenerative joint disease.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2010);  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of September 23, 2003, when evaluating all lumbar spine disabilities, the rating agency shall use a general rating formula for diseases and injuries of the spine, unless the disability is rated under the formula for rating intervertebral disc syndrome based on incapacitating episodes (renumbered as Diagnostic Code 5243).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Under the current rating criteria, the Veteran's service-connected low back strain with mild degenerative joint disease is evaluated and rated 20 percent under the general rating formula for diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2010).  

The rating criteria, in pertinent part, provides a 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is not severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

After carefully reviewing the evidentiary record, the Board finds that the Veteran's service-connected low back strain with mild degenerative joint disease is appropriately rated as 20 percent under Diagnostic Codes 5237 and 5242, and a preponderance of the evidence is against a finding that a higher rating under Diagnostic Codes 5237 and 5242 is warranted.  The medical evidence, as previously stated, shows the Veteran has normal spinal curvature, moderate tenderness, antalgic gait, mild degenerative joint disease, no muscle spasm, ankylosis, guarding, or atrophy, and forward flexion to 40 degrees with pain and fatigue and to 45 degrees with no additional limitations.  Therefore, an evaluation in excess of 20 percent is not warranted for the Veteran's service-connected low back strain with mild degenerative joint disease.

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).  During the August 2008 VA examination, the Veteran complained of his low back pain radiating to the front of his thigh and to the back of his right leg, as well as a numbness sensation that comes and goes over the right front of his thigh.  In a July 2008 VA outpatient treatment record, he also complained of constant pain in his lower back which radiates down his right leg and into his ankle and heel.  Nonetheless, there is no objective evidence of any neurological abnormalities evidence by the August 2008 VA examiner's notation that the Veteran's touch and pain sensation was found to be normal over the bilateral lower extremities and there was no evidence of bladder or bowel problems.  While the August 2010 examiner noted a history of numbness, paresthesias and leg or foot weakness, there was no finding of any objective neurological symptoms.  Thus, in the absence of objective neurological abnormalities, there is no basis for a separate rating under Diagnostic Code 5243.    

Consideration has also been given as to whether any other applicable diagnostic codes under the former criteria provide a basis for a higher rating for the Veteran's service-connected low back strain with mild degenerative joint disease.  Since there is no clinical evidence that indicates the Veteran's entire spine being ankylosed or fractured, nor has the Veteran been diagnosed with intervertebral disc syndrome during the appeal, Diagnostic Codes 5285, 5286, and 5293 are not for application in this case.

With respect to the possibility of entitlement to a higher rating under 38 C.F.R. §§ 4.40, 4.45, the Board has also considered whether an initial evaluation in excess of 20 percent could be assigned on the basis of functional loss due to the Veteran's service-connected back condition.  See DeLuca, 8 Vet. App. 202, 204-05 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board also emphasizes that the criteria of the general rating formula are to be applied with or without factors such as pain.  See 38 C.F.R. § 4.71a (2010).

The Board notes that the findings do not support an evaluation in excess of 20 percent due to functional loss.  The Veteran complained at the August 2008 VA examination of incapacitating episodes due to flare up of his low back pain, a history of unsteadiness, use of a cane, that he can walk for only one block and for about 5 to 10 minutes, and that he cannot drive at all because of his back pain.  At the May 2010 VA examination, the Veteran further noted that he cannot walk for more than a few yards without pain.  Nonetheless, the August 2008 VA examiner found that after repetitive testing, the Veteran exhibited forward flexion to 40 degrees with pain and fatigue.  The May 2010 VA examiner also found no objective evidence of ankylosis, weakness, atrophy, guarding, or pain with motion or any other additional limitations after repetitive range of motion.  

The Board further notes, as stated above, that a January 2009 VA outpatient treatment record reported the Veteran's decreased range of motion for extension and flexion secondary to pain; however, it was not documented to what degrees.  Thus, there is no indication that pain, due to the Veteran's disability has caused functional loss greater than that contemplated by the 20 percent evaluation currently assigned under Diagnostic Codes 5237 and 5242.  Therefore, an evaluation in excess of 20 percent is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.   

Moreover, consideration has been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and the evidence does not demonstrate other related factors.    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an evaluation in excess of 20 percent for low back strain with mild degenerative joint disease.  See Gilbert, 1 Vet. App. at 55.


ORDER

An evaluation in excess of 20 percent for low back strain with mild degenerative joint disease is denied.  


REMAND

With regard to a TDIU, although the RO has not developed or adjudicated this issue, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.

In a June 2008 personal statement, the Veteran reported that his service-connected back disability has "kept him from holding certain types of employment," and reiterated in a July 2008 personal statement that his employment has been limited because of his service-connected back disability.  The Veteran also told the August 2008 VA examiner that he stopped working 15 years ago because of his back pain.  Then, in a July 2009 substantive appeal, via a VA Form 9, he further noted that he has not been able to work for five to six weeks because of his back disability.  The August 2010 examiner noted that the Veteran reported that he was unemployed due to back pain and problems reaching and stretching.  This evidence needs to be considered by the AOJ to determine whether the Veteran's back disability renders him unable to obtain or maintain substantially gainful employment.

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service- connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extraschedular adjudication.  38 C.F.R. § 3.321(b)(1) (2010); Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.

2.  The RO should adjudicate the issue of TDIU, including, if necessary, pursuant to § 3.321(b)(1), referral of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.  If the benefits sought are not granted to the Veteran's satisfaction, send him and any representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


